Citation Nr: 1641407	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-03 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a bilateral foot condition.	

3.  Entitlement to service connection for right clavicle condition.

4.  Entitlement to an initial rating higher than 10 percent for left knee chondromalacia.

5.  Entitlement to service connection for cervical strain.

6.  Entitlement to an initial rating higher than 10 percent for back disability.

7.  Entitlement to a rating higher than 70 percent for major depressive disorder.

8.  Entitlement to a compensable initial rating for left ear hearing loss.

9.  Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

The March 2011 rating decision denied service connection for head trauma, depression, right clavicle condition, hearing loss, right thigh condition, and feet spasms.  The July 2011 rating decision granted service connection for lumbar spine degenerative arthritis and left knee chondromalacia, denied service connection for right knee condition and cervical strain, and denied TDIU.  In her February 2012 notice of disagreement, the Veteran appealed the decision regarding each knee, bilateral hearing loss, right clavicle fracture, right thigh disability, head trauma, feet spasms, depression, lumbar spine disability, and cervical spine disability.  VA issued statements of the case on these issues in January 2013.  She perfected her appeals on the issues of head trauma, depression, right clavicle fracture, bilateral hearing loss, feet spasms, lumbar spine, cervical spine, and both knees in her February 2013 VA Form 9.

In a February 2012 rating decision the rating for left knee chondromalacia was increased to 10 percent effective March 30, 2010.

In April 2015, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of the hearing is associated with the claims file.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  In a February 2016 letter, the Veteran was notified of her options. The Veteran, through another VA accredited attorney at her attorney's law firm, declined a new hearing.  Therefore, the Board will consider this case on the evidence of record.

In July 2015, the Board granted service connection for right knee chondromalacia, denied service connection for residuals of traumatic brain injury, denied increased initial ratings for lumbar back disability and left knee disability, and remanded the issues of service connection for bilateral hearing loss, bilateral foot disability, cervical strain, right clavicle condition, and an acquired psychiatric condition for further development.

An August 2015 rating decision effectuated the grant of service connection for right knee chondromalacia.

A December 2015 rating decision granted service connection for major depressive disorder and left ear hearing loss.  This is a full grant of the benefits sought with regard to these issues and, therefore, they are no longer before the Board.  However, the Veteran did file a July 2016 notice of disagreement with the initial ratings assigned to include TDIU.  Thus, those issues are awaiting issuance of a statement of the case.

To the extent that it denied increased initial ratings for lumbar back disability and left knee disability, the Veteran appealed the July 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2016 the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the July 2015 decision with regard to the denials on higher initial ratings for lumbar back disability and left knee disability, and remanded the case to the Board for action consistent with the terms of the JMR.

The issues of entitlement to service connection for cervical strain and for higher initial ratings for lumbar back disability, major depressive disorder, and left ear hearing loss, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.

2.  The Veteran does not have a disability of either foot that is etiologically related to his active service.

3.  The Veteran does not have a right clavicle condition that is etiologically related to his active service.

4.  The Veteran's left knee chondromalacia is manifested by pain, noncompensable limitation of motion, and crepitus, and subjective reports of instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability have not all been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for a bilateral foot condition have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for a right clavicle condition have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for an initial rating higher than 10 percent for left knee chondromalacia based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5257 (2015).

5.  The criteria for a separate 10 percent rating based on instability of the left knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2010 (hearing loss) and June 2010 (feet, right clavicle).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in June 2010 (hearing loss) and October 2015 (hearing loss, bilateral feet, right clavicle).  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Right Ear Hearing Loss

The Veteran is seeking service connection for right ear hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the record does not show sufficient hearing impairment in the right ear to qualify as a disability under 38 C.F.R. § 3.385.  The June 2010 VA examination shows normal hearing in the right ear.  As does the 2014 VA otolaryngology consult.  Likewise, the October 2015 VA examination does not show hearing loss sufficient to qualify as a disability for VA purposes and instead found the Veteran's right ear hearing to be normal.  The record does not contain any medical evidence showing sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.

In the absence of evidence that the Veteran currently has hearing impairment as defined by VA regulations, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)). Consequently, service connection for hearing loss is not warranted.


III.  Service Connection - Bilateral Foot Condition

The Veteran is seeking service connection for a bilateral foot condition characterized by spasms.

The record shows diagnoses of plantar fasciitis, pes planus, Raynaud's, and hammer toes.  See March 2011, February 2012, and January 2013 private treatment records.  At her April 2014 hearing, the Veteran attributed these problems and foot spasms to frostbite in basic training, running in the Army marathon team, and/or marches in service.  Her service treatment records confirm that she ran marathons and show treatment for a blister on her right foot after running a marathon in May 1981 and for tendonitis of the right foot in June 1981.  These records do not show any treatment for her left foot.

The remaining question is whether a current foot condition is related to the Veteran's active duty military service.  To this end, the Veteran underwent an October 2015 VA examination.  This VA examiner found that the Veteran's foot condition is less likely than not attributable to her military service to include running marathons and her in-service foot complaints.  This examiner reasoned that there was no medical evidence of ongoing treatment for a blister or tendonitis of the foot and the August 1983 separation examination found normal feet, which implied that both conditions were acute and resolved, and there was no medical evidence of ongoing treatment for a foot condition one year after discharge.  Moreover, after service she was able to work, bike ride, and run in 5K races.  The first medical evidence of a foot condition was in 2012, 29 years after service when the Veteran was found to have an elongated second metatarsal and hammer toes which were then surgically corrected.  The examiner explained that this condition would not have been caused by the blister or tendonitis of the right foot as conditions which can lead to hammertoes include advancing age, female gender, genetics, improperly fitting shoe wear or if the second toe is longer than the first toe.  The record does not contain a positive medical nexus opinion to counter this negative opinion.

The Veteran herself has argued that she has a bilateral foot condition related to her service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the foot complaints documented in service have been described as acute.  The Veteran did not seek treatment for a foot condition for many years after her separation from service and reportedly continued to race.  These facts, together with the passage of time since service, show that the question of whether her current foot conditions had their onset during service or were caused by an event in service is a complex question and not one that can be answered by observation with one's senses.  For these reasons, the Board finds that the Veteran is not competent to provide lay evidence of a nexus between her current bilateral foot conditions and her active duty military service.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot condition and her appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



IV.  Service Connection - Right Clavicle Condition

The Veteran is also seeking service connection for a right clavicle condition.

The Veteran's service treatment records show that she broke her right clavicle in a motor vehicle accident in August 1982.  She has current diagnoses of supraspinatus tendinosis of the right shoulder (right shoulder impingement) and acromioclavicular (AC) joint arthritis.  See March 2013 private physical therapy record, October 2015 VA examination.

The remaining question is whether a current right clavicle condition is related to the Veteran's active duty military service.  To this end, the Veteran underwent an October 2015 VA examination.  This VA examiner found that the Veteran's current shoulder condition is less likely than not related to her right clavicle fracture of August 1982.  This examiner reasoned that the in-service clavicle fracture had healed without sequelae and the August 1983 separation examination was normal.  There was no medical evidence of ongoing treatment for a clavicle or shoulder condition one year after discharge and she was able to work, bicycle, and paint.  There was no medical evidence of a shoulder condition until 2013, 30 years after service.  At that time she had degenerative changes at the AC joint and tendinosis of the shoulder.  This examiner found that degenerative changes of the AC joint would not be from the fractured clavicle as that fracture did not involve the joint.  Additionally, degenerative changes are seen within two years after the injury to the joint, which was not the case here.  Likewise, tendinosis of the shoulder would not result from a healed clavicular fracture 30 years earlier.  Ultimately, this examiner found that the healed clavicular fracture did not affect the shoulder joint years later and, instead, activities after service did.  The record does not contain a positive medical nexus opinion to counter this negative opinion.  

To the extent that the Veteran herself has argued that she has a right clavicle condition related to her service, the Board notes that the in-service clavicle fracture was described as healed, she did not seek treatment for a right clavicle or shoulder condition for many years after her separation from service and when she did, she reported an onset of pain and decreased range of motion in February 2013.  These facts show that the question of whether her current right shoulder conditions had their onset during service or were caused by her in-service right clavicle fracture is a complex question and not one that can be answered by observation with one's senses.  This is because of the significant time between the in-service injury and the current symptoms and the different diagnoses for the conditions at the different times.  Also significant is the different anatomical locations of the identified pathology.  For these reasons, the Board finds that the Veteran is not competent to provide lay evidence of a nexus between her current conditions and her active duty military service.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right clavicle condition and her appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

V.  Increased Initial Rating - Left Knee Chondromalacia

The Veteran was originally granted service connection for left knee chondromalacia in the July 2011 rating decision on appeal.  At that time, she was assigned an evaluation of 0 percent effective March 30, 2010.  This rating was increased to 10 percent in a February 2012 rating decision.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

This disability is currently rated under diagnostic code (DC) 5260.  Under this diagnostic code, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Additionally, DC 5261 dictates that limitation of extension of the knee to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Similarly, a claimant who has both arthritis and instability of the knee may be rated separately under DC 5010 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

Knee instability is evaluated under DC 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In June 2010 the Veteran underwent a VA joint examination in conjunction with this claim.  At that time the Veteran reported symptoms of giving way, instability, pain, stiffness, locking episodes several times a year but less than monthly, swelling, and severe flare-ups every one or two months lasting one to two weeks.  There was no deformity, weakness, incoordination, decreased speed of joint motion, effusions, episodes of dislocation or subluxation, constitutional symptoms of arthritis, or incapacitating episodes of arthritis.  There were no doctor's ordered limitations on walking or standing.  Her gait was normal.  Physical examination found crepitus, popping at full extension, clicks and snaps, and grinding, but no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  There was objective evidence of pain with active motion on the left side.  Range of motion was flexion from 0 to 160 degrees and normal extension.  There were no additional limitation of motion with repetitive motion and no ankylosis.

An April 2011 record, entitled knee template, documented that the Veteran had a normal gait.  There was tenderness over the medial and lateral joint line and moderate patellofemoral crepitus with pain.  There was no erythema, scars, instability, or effusion.  Circulatory, motor, and sensory exams were intact.  In another April 2011 record, the Veteran reported a locking sensation.  Her range of motion was from 0 to 130 degrees.

A May 2011 private treatment record noted full range of motion with crepitus, decreased strength, and severe to moderate tenderness to palpation of medial joint line and medial aspect of patella left side.  Stability testing results were negative.

In May 2011 the Veteran underwent another VA examination.  At that time her subjective symptoms included giving way, instability, pain, and several locking episodes a week, swelling, tenderness, current effusions, and severe weekly flare-ups of significant additional limitation of motion lasting one to two days.  She denied deformity, stiffness, weakness, incoordination, and decreased speed of joint motion.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  Her ability to stand was limited to less than 2 hours at a time, 8 hours a day.  Her ability to walk was limited to less than 2 hours at a time, 8 hours a day.  She had intermittent, but frequent cane use.  Her gait was normal.  Physical examination found crepitus, popping at full extension, clicks or snaps, and grinding, but no bumps consistent with Osgood-Schlatter's Disease, mass behind the knee, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Her range of motion was from 0 to 150 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after repetition.  The examiner noted range of motion measurements for both knees and commented that there was no evidence of abnormal weight bearing and included testing following repetitive active motion.  This the Board finds sufficient to meet the requirements of 38 C.F.R. § 4.59 as explained in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  The Veteran was not currently employed.  Her bilateral knee problems impact her ability to work in that they limited her mobility.

A July 2011 record noted pain with loading her knee from a flexed position.  There was no effusion or joint line tenderness.  Stability testing was unremarkable.  

A January 2013 record shows worsening knee pain.  The Veteran had full range of motion in flexion and extension.  There was no effusion.  Stability testing was unremarkable.  X-rays found no evidence of osteochondritis dissecans or loose joint bodies.  A patellofemoral grind test was positive.  Another January 2013 record shows range of motion from 0 to 130 degrees, normal gait, intermittent aching pain, and tenderness.  There was no associated swelling or instability.

At her April 2015 hearing, the Veteran testified that her knee symptoms included throbbing, aching, locking, popping, grinding, loss of motion with repetition, and tingling numbness.  She reported difficulty walking distances, climbing stairs, and driving long distances.  She wore knee braces and iced or heated her knee.

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted based on limitation of motion.  Based on the above, the Veteran's right knee disability has been manifested by pain, noncompensable limitation of motion, crepitus, and subjective reports of instability.  In order to warrant a higher (20 percent or more) rating for limitation of motion, the Veteran's flexion must be limited to 45 degrees or less, or her extension must be limited to 15 or more.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  Neither is shown here.  The Board has not ignored her reports of flare-ups with greater range of motion.  However, given that her motion on examination has been at the upper end of normal, and the relative consistency of reports as to motion, if there is additional loss of motion without some measure of that loss, the Board finds it unlikely that the criteria for a higher rating are met.  Thus, a rating higher than the current 10 percent based on limitation of motion is not warranted.

Turning to the question of instability, objective testing repeatedly found the Veteran's left knee to be stable.  Nevertheless, the Veteran has provided lay evidence of instability.  This is sufficient to warrant a separate 10 percent rating for slight instability.  See 38 C.F.R. § 4.71a, DC 5257.  The evidence of record, which does not include objective evidence of instability, does not show that her left knee instability approximates a finding greater than slight.  Thus, a separate 10 percent rating, but not more, for instability of the left knee is warranted.  She has reported this consistently since early in the processing of her claim.  The 10 percent rating is therefore applicable to the entire period, i.e., beginning on March 30, 2010.  

Therefore, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent for left knee disability based on limitation of motion, but a separate 10 percent rating is warranted for slight instability.  Hence the appeal as to a higher rating for this disability is granted to that extent only.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms such as compensable limitation of motion or more severe instability.  The Veteran's current level of impairment is contemplated by the rating schedule, for which he has been awarded a 10 percent rating based on painful motion and a separate 10 percent rating for slight instability.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities on the disability on appeal if such combined effect results in an exceptional disability picture.  Here, the Veteran is also service connected for major depressive disorder, lumbar spine degenerative arthritis, tinnitus, limitation of flexion of the right knee, and left ear hearing loss.  The record does not suggest and the Veteran has not alleged that the combination of these service connected disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule with regard to her left knee disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a bilateral foot condition is denied.

Service connection for right clavicle condition is denied.

An initial rating higher than 10 percent for left knee chondromalacia based on limitation of motion is denied.

A separate 10 percent rating for instability of the left knee is granted for the entire period on appeal, subject to regulations governing payment of monetary benefits.



REMAND

The Veteran underwent an October 2015 VA examination in conjunction with her claim of service connection for cervical strain.  This examiner provided a medical nexus opinion on the issue of whether this condition was incurred in or caused by her active duty military service (direct service connection).  In a September 2016 correspondence, the Veteran argued that her neck pain was aggravated by the poor posture that pain from her service connected lumbar back condition causes.  Her attorney asked that the Veteran be provided with a new examination that considered whether service connection was warranted secondary to the Veteran's service connected back and bilateral knee conditions.  The record does not contain a medical opinion on the issue of secondary service connection, to include aggravation.  As such, an addendum opinion is necessary.

The JMR found that the June 2010 and May 2011 VA examinations were inadequate for the purposes of rating the Veteran's service connected lumbar back disability because these examiners failed to quantify the extent of additional limitation of motion and functional impairment during flare-ups, which the Veteran reported occurred every one or two months, lasting for a day or two.  Thus, a new examination is necessary.

As noted above, a December 2015 rating decision granted service connection for major depressive disorder and left ear hearing loss.  The Veteran filed a July 2016 notice of disagreement with the initial ratings assigned for these disabilities.  To date, VA has not provided the Veteran with a statement of the case on these issues.  Thus, a statement of the case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Given that the Board is remanding the lumbar back rating issue and the cervical spine issue for additional development, it would be premature to adjudicate the TDIU question at this time.  
Accordingly, the case is REMANDED for the following action:

1.  Return the claims filed to the examiner who performed the October 2015 VA examination or, if she is not available, to another qualified examiner for the purpose of obtaining an addendum opinion.  Again, the claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical strain was caused or aggravated (worsened beyond its natural progression) by her service connected back and/or bilateral knee disabilities, to include as due to changes in posture caused by these disabilities.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

2.  Schedule the Veteran for a VA lower back examination by an examiner who has not previously examined her for the purpose of ascertaining the Veteran's current level of disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  

All indicated studies should be conducted and all findings reported in detail.

Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  The examiner is asked to consider all of the appellant's subjective symptoms, including those present during flare-ups.  Any instability and its severity should be specifically noted.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

Each opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter, readjudicate the claims of service connection for cervical strain and increased initial rating for back disability and for TDIU.  If any of the benefits sought are not granted, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

4.  Take appropriate action, including issuance of statements of the case, regarding the issues of increased initial ratings for major depressive disorder and left ear hearing loss.  The Veteran and her representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal on these issues.  Return these issues to the Board only if the appeal is perfected.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


